Consent of Independent Registered Public Accounting Firm The Board of TrusteesCalvert Cash Reserves: We consent to the use of our report, incorporated herein by reference, dated November 29, 2012, with respect to the financial statements of the Calvert Cash Reserves Institutional Prime Fund, a series of Calvert Cash Reserves, as of September 30, 2012, and to the references to our firm under the heading "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm and
